NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MICHAEL GRIDER,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D17-4739
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; J. Rogers
Padgett, Senior Judge, and Nick
Nazaretian, Judge.

Michael Grider, pro se.


PER CURIAM.

             Affirmed. See Williams v. State, 707 So. 2d 683 (Fla. 1998); Grider v.

State, 232 So. 3d 1005 (Fla. 2d DCA 2017) (table decision); Grider v. State, 132 So. 3d

834 (Fla. 2d DCA 2014) (table decision); Grider v. State, 108 So. 3d 1090 (Fla. 2d DCA

2013) (table decision); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.